Citation Nr: 1723005	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), status post coronary artery bypass grafting, for the period prior to February 15, 2011.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  The Veteran died in September 2016, and the appellant is the Veteran's surviving spouse.  The appellant has been substituted as claimant in this appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in pertinent part, denied entitlement to service connection for sleep apnea, and from a September 2011 rating decision by the VA RO in St. Petersburg, Florida, which, in pertinent part, granted service connection for CAD, status post coronary artery bypass grafting, with a 10 percent rating effective from November 21, 2000, to February 14, 2011, and a 100 percent rating from February 15, 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's substantive appeal (VA Form 9), dated in June 2013, and received in July 2013, the Veteran requested a hearing before the Board via videoconference.  It does not appear that he was scheduled for a Board hearing, and there is no indication that he cancelled or withdrew his request before his passing.  

The appellant has been substituted in this matter.  Through her representative in the April 2017 Informal Hearing Presentation, the appellant has requested that she be scheduled for a videoconference hearing before the Board.  Therefore, the case must be remanded to afford the appellant the requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

      Schedule the appellant for a videoconference 
      hearing before the Board.  Notify the appellant 
      and her representative in writing of the date, time, 
      and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

